DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application has Provisional 62/931,545 filed on November 6, 2019.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on February 22, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (CN 105 020 481 A).


In regards to claim 1, Song teaches a bushing (3) for a cable gland (figure 2), the bushing(3) comprising: a bushing body (3)  having a generally annular shape (see figure 2), the bushing body having an interior surface defining an opening extending through first and second axial ends of the bushing body (3)(figure 2), an exterior surface, and an axis extending through the first and second axial ends (figure 2), wherein the bushing body (3) is axially compressible (the compression nuts (5,6); and an internal rib (see below) extending radially inward from the interior surface relative to the axis of the bushing body (3, figure below), wherein the internal rib is capable to move radially inward (when pressed by the compression nuts (5,6)) relative to the axis of the bushing when the bushing body (3) is axially compressed to sealingly engage a cable  (7) coupled to the cable gland (figure 9).

    PNG
    media_image1.png
    569
    717
    media_image1.png
    Greyscale


In regards to claim 2, Song teaches the bushing set forth in claim 1, wherein the bushing body (3) and the internal rib are integrally formed as a single, monolithic structure (see figure 2, above).

In regards to claim 6, Song teaches the bushing set forth in claim 1, wherein the thickness of the bushing body (3) between the interior and exterior surfaces is generally uniform along the axis of the bushing body (see figure 2).

In regards to claim 7, Song teaches the bushing set forth in claim 1, further comprising a groove defined by the bushing body (3), wherein the groove extends radially inward toward the axis from the exterior surface of the bushing body (3)(see the figure below).


    PNG
    media_image1.png
    569
    717
    media_image1.png
    Greyscale


In regards to claim 8, Song teaches the bushing set forth in claim 7, wherein the groove is generally radially aligned with the internal rib relative to the axis of the bushing body (3)(see figure 2, above).

In regards to claim 9, Song teaches the bushing set forth in claim 1, wherein the groove comprises a plurality of grooves (see figure 2 above, there are two grooves on the exterior of the bushing body (3)).

In regards to claim 10, Song teaches the bushing set forth in claim 1, wherein the internal rib comprises a plurality of internal ribs spaced from one another along the axis of the bushing body (3)(see figure 2, below).

    PNG
    media_image1.png
    569
    717
    media_image1.png
    Greyscale

In regards to claim 11, Song teaches a cable gland comprising: a gland body (5,6) defining an internal passage configured to receive a cable (7) therein; and a bushing (3) received in the internal passage of the gland body, the bushing (3) comprising a bushing body having a generally annular shape (figure 2), the bushing body having an interior surface defining an opening extending through first and second axial ends of the bushing body (3)(figure 2), an exterior surface, and an axis extending through the first and second axial ends (figure 2), wherein the bushing body (3) is axially compressible (the compression nuts (5,6); and an internal rib (see below) extending radially inward from the interior surface relative to the axis of the bushing body (3, figure above), wherein the internal rib is capable to move radially inward (when pressed by the compression nuts (5,6)) relative to the axis of the bushing when the bushing body (3) is axially compressed to sealingly engage a cable  (7) coupled to the cable gland (figure 9).

In regards to claim 12, Song teaches the bushing set forth in claim 11, wherein the bushing body (3) and the internal rib are integrally formed as a single, monolithic structure (see figure 2, above).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 105 020 481 A) in view of Haynes et al. (US 9,206,928).

In regards to claim 3, Song teaches the bushing set forth in claim 2.

Song does not teach the bushing body and the internal rib comprise a silicone rubber material.

Haynes teaches the bushing body and the internal rib comprise a silicone rubber material (sealing body is moulded silicon (claim 13)).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the busing body and the rib of Sod comprise of silicon as taught by Haynes et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Haynes et al. teaches the silicone material possesses an inherent elastic nature to allow the deformation (column 9, lines 60-61).

In regards to claim 13, Song teaches the bushing set forth in claim 12.

Song does not teach the bushing body and the internal rib comprise a silicone rubber material.

Haynes teaches the bushing body and the internal rib comprise a silicone rubber material (sealing body is moulded silicon (claim 13)).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the busing body and the rib of Sod comprise of silicon as taught by Haynes et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Haynes et al. teaches the silicone material possesses an inherent elastic nature to allow the deformation (column 9, lines 60-61).

Claim(s) 4, 5, 14 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (CN 105 020 481 A) in view of Haynes et al. (US 9,206,928) as detailed in claim rejections 3 and 4 (hereinafter referred to as modified Song), in further view of Gongora (US 4,645,648).

In regards to claim 4, Modified Song teaches the bushing set forth in claim 3.

Modified Song does not teach the silicone rubber material has a 70 Shore A hardness.

Gongora teaches the  silicone rubber material has a 70 Shore A hardness (column 4, line 48-50).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the silicone material of Modified Song have a 70 Shore A harness as taught by Gongora, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Iii re Boesch, Eli f.2d 272, 205 USPQ 215. 

In regards to claim 5, Modified Song in combination with Gongora teaches the bushing set forth in claim 4, wherein the silicone rubber material is rated to withstand rated to withstand environmental temperatures of -60o C to -110° C (this is considered to be an inherent feature based on the silicone material with a shore harness of 70A).

In regards to claim 14, Modified Song teaches the bushing set forth in claim 13.

Modified Song does not teach the silicone rubber material has a 70 Shore A hardness.

Gongora teaches the  silicone rubber material has a 70 Shore A hardness (column 4, line 48-50).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the silicone material of Modified Song have a 70 Shore A harness as taught by Gongora, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Iii re Boesch, Eli f.2d 272, 205 USPQ 215. 

In regards to claim 15, Modified Song in combination with Gongora teaches the bushing set forth in claim 14, wherein the silicone rubber material is rated to withstand rated to withstand environmental temperatures of -60o C to -110° C (this is considered to be an inherent feature based on the silicone material with a shore harness of 70A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848